DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Zuniga on 05/24/2022.
The application has been amended as follows: 
In lines 8-9 of claim 1, the limitation “the permanent magnets” has been amended to --the first and second permanent magnets--.
In line 10 of claim 1, the limitation “at least one of the permanent magnets” has been amended to --at least one of the first and second permanent magnets--.
In lines 10-11 of claim 1, the limitation “the other of the permanent magnets” has been amended to --the other of the first and second permanent magnets--.
In line 1 of claim 2, the limitation “A device” has been amended to --The device--.
In line 1 of claim 3, the limitation “A device” has been amended to --The device--.
In line 1 of claim 3, the limitation “A device” has been amended to --The device--.
In line 1 of claim 4, the limitation “A device” has been amended to --The device--.
In line 1 of claim 5, the limitation “A device” has been amended to --The device--.
In lines 3-4 of claim 5, the limitation “the movable permanent magnet” has been amended to --the first permanent magnets--.
In line 4 of claim 5, the limitation “the other permanent magnet” has been amended to --the second permanent magnet--.
In line 1 of claim 7, the limitation “Apparatus” has been amended to --The apparatus--.
In line 1 of claim 8, the limitation “Apparatus” has been amended to --The apparatus--.
In lines 3-4 of claim 8, the limitation “the movable permanent magnet” has been amended to --the first permanent magnets--.
In line 5 of claim 8, the limitation “the other permanent magnet” has been amended to --the second permanent magnet--.
In line 1 of claim 9, the limitation “Apparatus” has been amended to --The apparatus--.
In line 1 of claim 10, the limitation “Apparatus” has been amended to --The apparatus--.
Claim 6 (Currently Amended) An apparatus comprising: 

[[a]] the device according to claim 1; 
wherein the substrate which is susceptible to frosting; and 
wherein the heat conductor arrangement of the device is in thermal contact with the substrate to conduct heat between the substrate and the body of water in the container of the device

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Nelson (3,373,575) discloses a device for detecting formation of water ice on a substrate (title), the device comprising: 
a first permanent magnet (68; see figure 4); 
a second permanent magnet (69; see figure 4); 
the first and second permanent magnets (68 and 69) being spaced apart and arranged with a north pole of one magnet (68) opposed to a south pole of the other magnet (69) such that the first and second permanent magnets (68 and 69) are normally attracted to each other (see figure 4); 
However, Nelson fails to disclose a container which contains a body of water within the space between the permanent magnets; at least one of the permanent magnets being movable in the container relative to the other of the permanent magnets; and a heat conductor arrangement for conducting heat between a said substrate and the body of water in the container; whereby as heat is conducted in use from the body of water in the container to a said substrate by the heat conductor arrangement and the temperature of the body of water decreases below the temperature at which the density of water is a maximum, the volume of the body of water increases which drives the first and second permanent magnets apart from each other.
The prior art of record fails to anticipate or render obvious claimed structure detail of the device for detecting formation of water ice on a substrate as recited in claims 1 and 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763